Name: Commission Regulation (EC) No 1621/2001 of 8 August 2001 amending Regulation (EC) No 1661/1999 as regards the export certificate required for agricultural products and the list of customs offices permitting the declaration of products for free circulation in the Community
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  Europe;  electrical and nuclear industries
 Date Published: nan

 Avis juridique important|32001R1621Commission Regulation (EC) No 1621/2001 of 8 August 2001 amending Regulation (EC) No 1661/1999 as regards the export certificate required for agricultural products and the list of customs offices permitting the declaration of products for free circulation in the Community Official Journal L 215 , 09/08/2001 P. 0018 - 0022Commission Regulation (EC) No 1621/2001of 8 August 2001amending Regulation (EC) No 1661/1999 as regards the export certificate required for agricultural products and the list of customs offices permitting the declaration of products for free circulation in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station(1), as last amended by Regulation (EC) No 616/2000(2), and in particular Article 6 thereof,Whereas:(1) According to Article 1(3)(b) of Commission Regulation (EC) No 1661/1999 of 27 July 1999 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station(3), as amended by Regulation (EC) No 1627/2000(4), the products listed in Annex I to that Regulation may only be declared for free circulation in the Member State of destination in a restricted number of customs offices. Annex III to Regulation (EC) No 1661/1999 contains the list of those customs offices.(2) In view of the request of the competent authorities of Germany, it is appropriate to add a number of customs offices in the territory of Germany to the list.(3) In June 2000, an inspection team of the Food and Veterinary Office (FVO) carried out a mission in Bulgaria, in order to assess the facilities and measures in place to control radioactive contamination in foodstuffs and in particular in non-cultivated mushrooms.(4) The report of that mission recommends an amendment to the export certificate set out in Annex II to Regulation (EC) No 1661/1999, in order to ensure that an independent and authorised person takes representative samples from mushroom consignments intended for export into the Community.(5) Regulation (EC) No 1661/1999 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 7 of Regulation (EEC) No 737/90,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1661/1999 is amended as follows:1. Annex II is replaced by the text shown in Annex I to this Regulation;2. Annex III is replaced by the text shown in Annex II to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 August 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 82, 29.3.1990, p. 1.(2) OJ L 75, 24.3.2000, p. 1.(3) OJ L 197, 29.7.1999, p. 17.(4) OJ L 187, 26.7.2000, p. 7.ANNEX I"ANNEX II>PIC FILE= "L_2001215EN.001903.TIF">"ANNEX II"ANNEX IIILIST OF CUSTOMS OFFICES IN WHICH PRODUCTS LISTED IN ANNEX I MAY BE DECLARED FOR FREE CIRCULATION IN THE EUROPEAN COMMUNITY>TABLE>"